Citation Nr: 1030636	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-24 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to January 
1973.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Veteran appealed the Board's April 2008 decision denying the 
Veteran's claim of entitlement to service connection for left ear 
hearing loss to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2009, the Veteran's attorney and a 
representative of the VA Office of General Counsel, on behalf of 
the Secretary, filed a Joint Motion for Remand (Joint Motion).  
In a March 2010 Order, the Court granted the motion and remanded 
the matter to the Board for action consistent with the Joint 
Motion.


FINDINGS OF FACT

The evidence of records shows that the Veteran's left ear hearing 
loss disability existed prior to active military service and it 
did not increase in severity during military service.


CONCLUSION OF LAW

The Veteran's pre-existing left ear hearing loss disorder was not 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule eliminating fourth element 
notice as required under Pelegrini II, effective May 30, 2008).  
Thus, any error related to this element is harmless.  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of the claim: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
upon receipt of an application for a service-connection claim, VA 
must review the information and the evidence presented with the 
claim and provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application including 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

After careful review of the claims folder, the Board finds that 
VCAA letters dated in October 2005 and March 2006 satisfied the 
duty to notify provisions and it was provided to the Veteran 
prior to the initial AOJ decision.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this regard, the October 2005 letter informed the 
Veteran of what evidence was required to substantiate his service 
connection claim for a hearing loss disability.  This letter also 
informed him of his and VA's respective duties for obtaining 
evidence.  The VCAA letter requested the Veteran to provide any 
evidence in his possession and he was informed that it was 
ultimately his responsibility to ensure that VA received any 
evidence not in the possession of the Federal government.  A 
letter dated in March 2006 provided the Veteran with notice of 
the rating criteria and effective date provisions pertinent to 
the Veteran's claim. 

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
The claims file contains the Veteran's service treatment records, 
a VA examination dated in March 2006 and two VHA medical expert 
opinions dated in October 2009 and April 2010.  

The March 2006 VA examination report reflects that the examiner 
conducted a review of the Veteran's claims file in addition to 
obtaining oral history and a physical examination of the Veteran.  
Following the above, the examiner provided a diagnosis and an 
opinion as to the likelihood of the Veteran's left ear hearing 
loss being related to military service.  The examiner provided a 
clear rationale for his opinion.  Accordingly, the Board 
concludes that the examination is adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA must 
ensure that any VA examination undertaken during an appeal is 
adequate for rating purposes).

Furthermore, there is no indication in the file that there are 
additional relevant records available that have not yet been 
obtained.  Therefore, the Board finds that all relevant facts 
have been developed properly and sufficiently in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.


II.  Merits of the Claim for Service Connection 

The Veteran claims that his previous bilateral hearing loss and 
tinnitus was related to military service.  He asserted that he 
was exposed to loud noise from aircrafts landing and taking off 
during his military service.  The RO granted service connection 
for right ear hearing loss and tinnitus in an April 2006 rating 
decision.  However, the RO denied service connection for left ear 
hearing loss.  The Veteran appeals this decision.

Service connection may be granted to a veteran for a disability 
resulting from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  For the showing of chronic disease in 
service, there must be a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  In addition, service 
connection may be presumed for certain chronic diseases that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2009).

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is 
based on an analysis of all the evidence of record and evaluation 
of its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

A pre-existing disease or injury will be considered to have been 
aggravated by military service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2009).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the pre-
service disability underwent an increase in severity during 
service.  38 C.F.R. § 3.306(b).

VA law provides that a Veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where clear 
and unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  38 
U.S.C.A. §§ 1111, 1132, 1137.  The presumption of soundness 
attaches only where there has been an induction examination 
during which the disability about which the Veteran later 
complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 
225, 227 (1991).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory 
of pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such conditions."  
Id. at (b)(1).

In essence, when no preexisting condition is noted upon entry 
into service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence that 
the Veteran's disability was both preexisting and not aggravated 
by service.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).  The Veteran is not required to show 
that the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any increase in disability was due to the natural 
progress of the preexisting condition.  38 U.S.C.A. § 1153.  If 
this burden is met, then the Veteran is not entitled to service-
connected benefits.  However, if the government fails to rebut 
the presumption of soundness under section 1111, the Veteran's 
claim is one for service connection.  This means that no 
deduction for the degree of disability existing at the time of 
entrance will be made if a rating is awarded.   See 38 C.F.R. § 
3.322.

On the other hand, if a preexisting disorder is noted upon entry 
into service, the Veteran cannot bring a claim for service 
connection for that disorder, but the Veteran may bring a claim 
for service-connected aggravation of that disorder.  In that 
case, section 1153 applies and the burden falls on the Veteran to 
establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the government to show 
a lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 
1417; Wagner, 370 F. 3d at 1096.

The July 1968 entrance examination noted that the Veteran's ears 
were normal and his hearing and ears were given a numeral 
designation of "1" under PULHES, which indicates that the 
Veteran's ears were at a high level of fitness and the Veteran 
was medically fit for any military assignment.  The Veteran's 
entrance examination noted that it used the American Standards 
Association (ASA) units.  Therefore, to compare the threshold 
hearing levels to later examinations, the ASA units must be 
converted to the International Standard Organization (ISO) units.  
The medical expert opinion in April 2010 provided a table used to 
convert ASA calibration to ISO calibration.  The table revealed 
that to convert ASA calibration to ISO calibration one adds the 
following decibels at each frequency:  10 dB at 500 Hz, 10 dB at 
1000 Hz, 8.5 dB at 2000 Hz, 6 dB at 3000 Hz and 9.5 dB at 4000 
Hz.  The original ASA units will be shown in parenthesis.  The 
Veteran's entrance examination shows the following threshold 
hearing levels for the left ear as converted from ASA units to 
ISO units: 20 dB (5 dB) at 500 Hz, 10 dB (0 dB) at 1000 Hz, 19 dB 
(10 dB) at 2000 Hz, 11 dB (5 dB) at 3000 Hz, and 40 dB (30 dB) at 
4000 Hz.  In four out of the five frequencies the Veteran's 
hearing is considered normal as the hearing threshold is 20 dB or 
below.  However, the entrance examination shows that the Veteran 
had hearing loss in the Veteran's left ear of 40 dB at 4000 Hz.  
As the entrance examination shows that the Veteran had hearing 
loss in the left ear of 40 dB in one of the required frequencies 
under VA regulations, the evidence reveals that the Veteran had a 
hearing loss disability under VA regulations prior to military 
service.  See Hensley, 5 Vet. App. at 158.  Therefore, a left ear 
hearing loss disability was noted upon the entrance examination 
and the presumption of soundness does not apply.  See 38 U.S.C.A 
§ 1111, 1137 (West 2002).

If a preexisting disorder is noted upon entry into service, 
service connection may be granted based on aggravation of that 
disorder during service.  38 U.S.C.A § 1153; 38 C.F.R. § 
3.306(b); see Wagner, 370 F.3d at 1096.  A preexisting injury or 
disease will be considered to have been aggravated in military, 
naval or air service, where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A § 1153; 38 C.F.R. § 3.306(a).  Independent 
medical evidence is needed to support a finding that the 
preexisting disorder increased in severity in service.  See 
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 
7 Vet. App. 238, 246 (1994).

The medical evidence in the service treatment records do not 
indicate that the Veteran's left ear hearing disability increased 
in severity during military service.  In this regard, the 
audiometer results listed in the separation examination dated in 
January 1973 reveal that the Veteran's left hearing was the 
following: 15 dB at 500 Hz, 15 dB at 1000 Hz, 15 dB at 2000 Hz, 
15 dB at 3000 Hz, and 30 dB at 4000 Hz.  It appears that the 
Veteran's hearing acuity was essentially the same as measured in 
the enlistment examination.  Furthermore, two separate VA medical 
experts determined that the Veteran's left ear hearing loss was 
not aggravated during military service.  Specifically, the VA 
medical expert in October 2009 noted that there was no 
significant change in hearing for the left ear from the time of 
enlistment to military separation and that it is less likely than 
not that the left ear hearing was aggravated beyond normal 
progression during service.  Similarly, the VHA medical expert in 
April 2010 determined that the audiogram results in the entrance 
examination reveals that the Veteran had a left ear hearing 
disability at 4000 and 6000 Hz prior to military service.  She 
provided the opinion that the pre-existing left hearing 
disability at 4000 and 6000 Hz was stable at discharge.  She 
noted that the frequencies at 4000 Hz and 6000 Hz are most 
susceptible to acoustic trauma and would likely show decreased 
sensitivity, i.e., increased hearing thresholds, if additional 
acoustic trauma occurred.  

Based on the foregoing, the Board finds that the preponderance of 
the evidence shows that the Veteran's left ear hearing loss 
disability existed prior to service and it was not aggravated 
during military service.  Accordingly, entitlement to service 
connection for left ear hearing loss is denied. 


ORDER

Entitlement to service connection for left ear hearing loss is 
denied. 




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


